                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


  UNITED STATES OF AMERICA                  )
                                            )
  v.                                        )             No. 2:15-CR-140
                                            )             REEVES
  CALVIN MARCEL SCOTT                       )

                             MEMORANDUM AND ORDER

         On January 23, 2017, this Court sentenced Calvin Marcel Scott to a 140-month term

  of imprisonment for possession with the intent to distribute 28 grams or more of cocaine

  base, also known as “crack.” He is presently scheduled to be released from federal custody

  on March 19, 2026. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited

  July 10, 2020).

         Before the Court is Mr. Scott’s pro se motion for sentencing relief due to the

  ongoing COVID-19 pandemic pursuant to 34 U.S.C. § 60541(g). [D. 40]. However, once

  a district court has imposed a sentence, the court lacks “the authority to change or modify

  that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d

  323, 326 (6th Cir. 2010). The statute referenced by Mr. Scott, which involves the “Federal

  Prisoner Reentry Initiative,” grants authority only to the Attorney General and the Director

  of the Bureau of Prisons. See 34 U.S.C. § 60541(a); United States v. Burkhart, No. CR

  6:03-036-DCR, 2019 WL 615354, at *1 (E.D. Ky. Feb. 13, 2019) (“it is not within the




                                                1

Case 2:15-cr-00140-PLR-MCLC Document 41 Filed 07/13/20 Page 1 of 2 PageID #: 365
  Court’s authority to grant such relief because decisions under § 60541 are made by the

  Attorney General, in coordination with the Director of the Bureau of Prisons.”).

        Consequently, Mr. Scott’s motion [D. 40] must be, and is, DENIED.

        IT IS SO ORDERED.



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2

Case 2:15-cr-00140-PLR-MCLC Document 41 Filed 07/13/20 Page 2 of 2 PageID #: 366
